DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: The embodiment drawn to a capacitive transducer where the cells are wired such that the wiring over the gap has a different width depending on the location of the cell.  First described in detail in ¶ [0066] and shown in figures 1, 2, 10, and 11. This embodiment is claimed in claims 2 and 3.
Species II: The embodiment drawn to a capacitive transducer where the cells are wired such that the wiring over the gap has a different thickness depending on the location of the cell.  First described in detail in ¶ [0072] and shown in figures 11, 12, 13, and 14, and 15. This embodiment is claimed in claims 4 and 5
Species III: The embodiment drawn to a capacitive transducer where the cells have electrodes that are a different thickness depending on the location of the cell.  First described in detail in ¶ [0076] and shown in figures 14 and 15.  This embodiment is claimed in claims 6 and 7.
Species IV: The embodiment drawn to a capacitive transducer where the cells are wired such that the wiring over the gap has a different Young’s modulus depending 
Species V: The embodiment drawn to a capacitive transducer where the cells have electrodes with different Young’s modulus depending on the location of the cell.  First described in detail in ¶ [0082] and shown in figure 17. This embodiment is claimed in claims 10 and 11.
Species VI: The embodiment drawn to a capacitive transducer where the cells are wired such that the wiring over the gap has a different material depending on the location of the cell.  Mentioned in ¶ [0029] and not shown in the figures. This embodiment is claimed in claim 12.
Species VII: The embodiment drawn to a capacitive transducer where the cells are wired such that the wiring over the gap has a different fatigue limit depending on the location of the cell.  Mentioned in ¶ [0029] and not shown in the figures. This embodiment is claimed in claim 13.
Species VIII: The embodiment drawn to a capacitive transducer where the cells are wired such that the wiring over the gap has a different stress depending on the location of the cell.  First described in detail in ¶ [0083] and shown in figures 10, 11, 14, and 15. This embodiment is claimed in claims 14 and 15.

 The species are independent or distinct because they describe mutually exclusive methods of altering the amplitude of the periphery cell which each require different consideration and different search. In addition, these species are not obvious variants of each other based on the current record.
Currently, claims 1 and 16-18 are generic.

the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the species require separate time for consideration on the merits in regards to rejections un 35 U.S.C. 112, 101, 102/103, etc.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIE HULS/           Primary Examiner, Art Unit 2863